Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 1 of 29 PagelD #:3273 ek

Sandy Newland

From: nia kurniawati <fahridakurniawati99@gmail.com>

Sent: Friday, December 20, 2019 6:22 AM

To: Sandy Newland

Cc: kathleen@oconnellmediationservices.com; MShultz@perkinscoie.com;
tgardiner@gkwwlaw.com; JLessmeister@lessmeisterlaw.com

Subject: Re: Lead Case: |:18-cv-07686. Case No.: 1:19-cv-00797FAHRIDA KURNIAWATI and VINI

WULANDARI, as Co-SpecialAdministrators In re Lion Air Flight JT 610 Crash of the Estate
of HARVINO,deceased, Plaintiffs, v. THE BOEING COMPANY, a corporation, Defendant...

December 19, 2019

To: Judge Thomas M. Durkin

 

 

Sandy Newland @ilnd.uscourts.gov —heh S)
OG aod
Cc: Judge O’Connell Re a aod
kathleen@oconnellmediationservices.com Judge Thomas M. Durkin
United States District Court
Mack Shultz

MShultz@perkinscoie.com

Thomas Gardiner

tgardiner@gkwwlaw.com

James Lessmeister

JLessmeister@lessmeisterlaw.com

 

 

 

Pl otter wi Al
+ Letter Nia To Judge.pdf =

{Msg Chat Members.pdfi

 

 

 

 

 

 

 

Dear Judge Durkin,
* Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 2 of 29 PagelD #:3274

Please find attached letter that together with 165 families of the victims of Lion Air Flight 610, | respectfully submit to
you. Please also see messages of 34 families of passengers attached. Please see list below.

In the month of January 2020 more than 50 family members will be coming to Chicago from Indonesia. We would like :
the opportunity to meet you to thank you personally for all your help.

Sincerely,

Fahrida Kurniawati

From Ratu Ageng 610 wife of Syarudin

From Liana wife of Darwin Haryanto

From Latif Nurbana father of Muhammad Lufty
From Eveena Wijaya sister of Daniel Wijaya

From Irianto Surip Father of Rio Nanda Pratama
From Rudi Cousin of Daniel Wijaya

From Anton cousin of Muhammad Rafy Andrian
From Tayeb husband of Idha Susanti

From Derma

From Engki Uncle of Tami Julian

From Lita Wife of Tesa Kausar

from Yadi Ismanto father of Hary Budianto
Maulana Usman son of Bambang Usman

From Yani wife of Achmad Muchni

From DW +62 81519892924

From Abdul Father of Riyan ARYANDI

from Dewi wife of Rudy Lumban Toruan

From Zidane Ahmat Husband of Putty Patika Rany
From Sumiati '
From Heru Susanto Husband of | Gusti Metta Kurnia
From 007 +62 8111595007

From +62 81316947616
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 3 of 29 PagelD #:3275

From Neuis Marfuah Father of Vivian Afifah

From Ratna Abud Wife Of Sahabudin

From Windy Marliandini Putri Wife Of Denny Maulana
From Hidayati Husna Siter of Hesti Nuraini

From Desi
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 4 of 29 PagelD #:3276

Jakarta, December 19, 2019

Honorable Judge Durkin
Chicago, illinois

United States of America

Re: Lead Case: 1:18-cv-07686. Case No.: 1:19-cv-00797

FAHRIDA KURNIAWATI and VIN WULANDARI, as Co-Special Administrators
In re Lion Air Flight JT 610 Crash of the Estate of HARVINO, deceased,
Plaintiffs, v. THE BOEING COMPANY, a corporation, Defendant.

Dear Judge Durkin,

We, the families of 165 families of the victims of Lion Air Flight 610 and |, Fahrida Kurniawati,
respectfully petition that |, Fahrida Kurniawati, remain as the sole administrator of the estate of Harvino,
my late husband and the father of my three children.

| have followed our religion and Indonesian traditions and should not be punished because as
almost 100 million women in Indonesia and many others around the world, | have been a housewife and
stayed home to take care of my three children. Choosing to be a housewife should not be grounds to be
disqualified as the administrator of the estate of a widow's own husband. Choosing to be a housewife
does not make you less intelligent.

Vini Wulandari, the decedent's sister, must be disqualified as co-administrator. She is nota
beneficiary under the laws of illinois or the civil and religious laws of Indonesia. In addition, Vini may be

facing felony charges in relation to the Ethiopian Airlines Flight 302 crash. Please see attached news
articles.

Respectfully submitted by the families of the victims of 165 passengers and crew members of
Lion Air Flight 610 and Fahrida Kurniawati.

Yth. Hakim Durkin,

Dengan ini kami menandatangani petisi ini agar Fahrida Kurniawati ditetapkan sebagai satu- satunya
administrator dari ahli waris Harvino, mendiang suami dan ayah dari tiga anak- anaknya.

Fahrida sudah mengikuti ajaran agama kami dan tradisi di Indonesia, dan seharusnya tidak dihukum
karena sama seperti hampir 100 orang wanita lainnya di Indonesia dan wanita-wanita lainnya di seluruh
dunia, dia sudah menjadi ibu rumah tangga dan tinggal di rumah untuk menjaga anak-anaknya. Memilih
Case:-1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 5 of 29 PagelD #:3277

untuk menjadi ibu rumah tangga seharusnya tidak menjadi alasan untuk mendiskualifikasi seseorang
untuk menjadi administrator ahli waris dari mendiang suaminya sendiri.

Vini Wulandari, adik dari mendiang, seharusnya didiskualifikasi sebagai co-administrator. Dia bukan
pewaris menurut hukum di illinois ataupun hukum perdata dan agama di Indonesia. Sebagai tambahan,
Vini mungkin akan dihadapkan tuduhan kriminal terkait kasus kecelakaan Ethiopian Airlines ET302.
Mohon diperhatikan lampiran berita berikut.

Tidak diperlukan bagi ahli waris untuk membayar dua pengacara. Istri almarhum, yang mewakili dirinya
sendiri dan anak-anaknya sudah memberhentikan jasa Gardiner. Gardiner belum melakukan apapun
mengenai kasus ini. Boeing memberikan Gardiner tawaran paling rendah dari semua kasus yang
dimediasikan.

Dengan hormat dikumpulkan oleh keluarga dari korban-korban berikut dan awak kabin dari kecelakaan
Lion Air J7610 Fahrida Kurniawati.

Sincerely,

Fahrida Kurniawati and 165 families of the victims of Lion Air 610 plane crash.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 6 of 29 PagelD #:3278

 

REPUBLIC OF KENYA
MINISTRY OF INTERIOR AND CO-ORDINATION OF
NATIONAL GOVERNMENT
DEPARTMENT OF IMMIGRATION SERVICES

   
   

rabeite sali aode yh A ch BEE Hyayo House, g% Floor
Ceccaepeasaegr 77 GUSNMIB | ESMALA conn RTT
A ove Yion ky
When replying pleane qirote: A NAN, yuk Ane hae e Mak ts
om : “4
Ref: sg Mo MA in Of i mM eT ot yh \, 4
NAME OF COMPANY... NQSS-:, 3. TSANG... DONS ONISS, ccs ssescetserseseerrcescesseteteaees
STREET. cee ae BUIERING REST NOES YE Moe |

wee eewweeeteees

PO:BOXscos ee serene TEL...
Dear Sir/Madam,
RE: SUMMONS TO REPORT TO IMMIGRATION ONFICE UNDER SECTION Oe OF THE

   
   
    
 
   
 
   
 

“You are: equired 1 m
on ells! bee ES
MMs eek Cee Re

Deere mney reeennnaseneeee eee

 
 
 
   
 

3:2. WO errs pein ieateeae ore
Please bring the following documents:

oe Passport(s)
Work Permit(s Special Pass(es)
we aeaneges a = Bank Book

Alien Registration Certificate(s) oe
Articles and Memorandum of Association of your Comneny. ‘10. Drivin, s) -
oe f. Any Oth Relevant * Document(s)

      

 

 

      

 
     
 
 
  
 

waeeane eeeeee err as

V) 2X Pb LG Gesererccesnsererersosereness
25 oa Ss Mees ee a

NOTE: |

  
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 7 of 29 PagelD #:3279

 

ee EO ed I

MEDAN (Waspada): Ada
penvupan eee

fe am eee ae ne

Ethiopian Airlines £7302, emp, at
Indonesia (WNH ditangkap oleh, p
Imigrasi Kementerian in
Koondinasi PemerintalhD
Informasi dari sa
yang menetap dik
adapun emp
VW,GK, dant
dari PO, PA seb
di Miami, Flori
lersey, Tuju
pengacara |
mengalih
pengacara o

 

 
 

Chinese lubricants giant Sinopec launches
in Kenya as part of expansion plans

STAR REPORTER / Chinesc:o! plant,
Singpec, has iauncherlits iuoricarn
brandin Kenya, making sforayinte
Uhelast-g owing segment of tne
Country's market,

Sinopec, the Fortune S00
Eovermment owned Cor poration, is
anintegrated encrpy and chemicat
company with upstream, midsrpam
and downstream operatons. itis a
pubicly listed company in Hong Kong,
New York, London and Shanghat
Stock Exchanges.

‘SmopecLubicam Company is
a5ubsidiary drecily affikated to.
‘Sinopec. tts 0 professional company
(f(A Red in opcration ef aa Sincarc’s
lubricant businesses. The firm's entry

ino the Kenyan iubricant market with

CORRUPTION

yes fixed on the larger East African
Markets expected to bring gulf
compention tothe doorstens of other
estabished muttinationals ie Total
‘Ola Energy and Shet

‘Speaking at the launch which was
witnessed by Kenya's energy ofcia’s,
Sinopee’s deputy genera! manager of
sfcty production and qu sity contro!
wane 7hipua saidthe firm was happy
toestabish inthe fastest Rrowing
market.

“The African Automotve Lubricants
market is seeing increasing demand
4s vehicle purchases actress the
felon Continue to increase, The
fepionaé market is forecast to grow
Fapldly over the forecast penodte
2029; guo sad

THE-STAR.CO.KE

TECHNOLOGY

Compfix Data Limited to offer cyber
security and disaster recovery services

STAR REPORTER /Data
Management company. Comafix Data
Limtedhas rebranded to Evatas t
SOCKS (Oposition itself as the most
trusted data solutions orardin East
Alrica.

Consequently. thefirmhas atso
announced plans to venture ita
offering cyber security and business
COMtinuily Solutions as it looks to tap
imo emerging business opportunties
within the region,

Eval Founder and Technica! Director
David Njoroge said the rebrand wasn
ine with the company's commitment
AMS Our customers onits readiness
faserve them better ina last -

NG technology enviroament.

“in order to expandour business

and darify our brand position in

the IT industry. we are dgiighted to
announce the change in our company
name from Comptix Bata Limited to
Eval We are now a ane stop shog for
Core data center, business continuity,
Cloud and cyber security solutions.”
he said,

The company has also introduced
new solutions, whicltincude D-saster
Recovery asa Service, Cyber Security,
Compute, storage and privilege
access manayement

Evall plans to stay competitive
by partnering with vendors whose
products have been provenin the
Markel. understanding the enduser
needs and addressing specific cont
needs.

Indonesians caught up in bribery

Once faniles had agreed to meet, they would offer them money to switch lawyers

Relatives mourn next to the coffins of passengers and crew members,
Ethiopian Airlines Fight ET 302 plane crash. at the Selassie Church in Addis Abana

a

Kenyan Authorities are after four In
donesians suspected to have been on
a bribing mission to lure families af
the victims of the Ethiopian Airliries
£402 to switch lawyers.
According to dur source Privy to
the matter, the police and immi
gration officers were Upped of the

   

VICTOR AMADALA ,
amanda

happening by a friend of a family
memiber represented by Clifford Law
Oflices.

The four: Ivan Henry, Vini Wulan-
dari, Gustavina Komala Gani and
Mohammad Narobby have since
been summoned by the department
of immigration to face possible de-
portation if'a letter seen by the Star
{Ss anything tp go by,

Anolficial at the Immigration de-
partment however declined tacom-
‘Ment on the matter, saying that his

 

suring a memorial service for tne vicuims of the
/ REUTERS

boss at the Intelligence segment will
issue offictal pasition on the mamter

“The undersigned have been sum-
moned to report to Immigration

_ office under section 49 (8) of the

Kenya citizenship and immigration

-AGU20N," the Immigration Depan-

ment letter dated November 27 read
in part.

The four are said to have been
caught offering cash to lure families
inte switching legal representation
10 Steve Marks of Podhurst Orseck

in Florida and a New jerscy lawyer,
Arthur €. Halen.

j

 

oe ee

hao

: 4

Confession by same of the sus- | ~
pects reveals ihat their objective was |

to bribe local Lawyers and family
members In an underground bid to

See Steve C. Marks of Podhurst Or *

seek and Arthur i. Mallen take over |

  

the represemtatiar
Boeing in Chicago, USA.

For instance, Vini Wulandari, one
ofthe suspects, would contact the
families with the pretext of pravid:
ing news about the court case in

Chicago and offering “comfort” for i

the families’ tragic loss,

Once the family bad agreed to i
Meet, they would offer the victins’

families money to switch lawyers,
‘Those families are already repre
sented by several firms in US inclusl-

ing Clitord Law Ollices, Riblserk |

Law Chartered, Wisner Law Firm,
Rieindler and Kreindler LLP
Anther suspect, lan Henny cone
fessed that they were bribing tncal
lawyers up to $39,000 ($h3 million)
and $20,000 (Sh2 million} to plane
crash victims’ families, A Kenyan
fepresentative of the Kreindler and
Kreindler LLP one of firms already
tepresenting familles of thase who
Perished in the crash had been con-
tacted by the Indonesians and he
ts planning tn take action in coun.
Law firms are battling it owt fora
piece of compensation funds fronx
Boeing which in September an-
nounced plans to begin to paying
$50 million (ShS billion) in financial
assistarice to the famllivs of more
than 300 victims of the 1wo 737 Max
‘crashes which occurred in February
and March, :
‘Une offer meant that cach family
could pocket $144,500 (Sh14.5 mil-
tion). Hob Cliffard, who represents
dozens of families alfected by the
March 2019 Ethinpian Airline has

Since disputed the offer, terming tas

‘disingenuous’ and ‘vague’ aeconting
to CNN.

 

i
i
|
i

a

Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 8 of 29 PagelD #:3280

 
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 9 of 29 PagelD #:3281

a businesstimes.co.ke

 

Bribery Allegations
Emerge In Boeing 737
MAX 8 Compensation
Case

© 6 days ago Business Times

 
  

  

The scene where the Ethiopian Airlines crash

happened. [PHOTO/ COURTESY]

 

Indonesian lawyers in the Ethiopian Airlines
Boeing crash compensation case, including Ivan
Henry, Vini Wulandari, Gustavina Komala Gani
and Mohammad Narobby, were on November
27 arrested over claims of bribery in Nairobi in
the compensation of victims who perished in the
crash.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 10 of 29 PagelD #:3282

@ businesstimes.co.ke

The lawyers who work for P.A. a law firm in
Miami, Florida, were arrested for attempted
bribery and for illegally working in Kenya.

It is reported that the legal minds had come to
Africa to offer money to the families of the
victims of the Ethiopian Airlines Flight 302 crash
to lure them in switching lawyers.

Read: Credit Bank Leverages On Ksh300 Billion
Donor Funds To Support Women Businesses In
Africa

The families of the victims they were contacting
had already hired Kenyan and USA lawyers, so
that Steve Marks of the firm of Podhurst Orseck
could take over the representation of those
cases.

The scheme involved contacting clients from
Clifford Law Offices, Ribbeck Law Chartered,
Wisner Law Firm all of them from Chicago and
Kreindler and Kreindler LLP from New York City.

The Ethiopian Airlines Flight 302, a Boeing Max 8
was a flight from Addis Ababa in Ethiopia to
Nairobi, Kenya and crashed on March 10, 2019
near the town of Bishoftu six minutes after
takeoff, killing all 157 people aboard.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 11 of 29 PagelD #:3283

According to sources, a Kenyan only identified as
Amos was recruited by Steve Marks from the
Podhurst Orseck law firm to unethically contact
already represented families of the victims of
the crash according to comments made by Ivan
Henry.

The media reports that Vini Walandari would
contact the families with the pretext of providing
news about the court case in Chicago and
offering “comfort” for the families tragic loss.
Once the family had agreed to meet her, then
Vini and the gang would offer the victims’
families money to switch lawyers.

Ivan Henry on behalf Steve Marks of Podhurst
Orseck would pay US$30,000.00 (Ksh3 million)
to the local lawyers so they would terminate
their existing contracts with law firms like
Clifford Law Offices and give their cases to Steve
Marks of Podhurst Orseck.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 12 of 29 PagelD #:3284

Steve Marks from Podhurst Orseck is also
accused of paying an upfront payment to the
clients to switch lawyers. The amounts payable
to the clients varied from US$20,000.00 to
hundreds of thousands of dollars depending on
the value of their cases. Besides an initial
payment to switch, the clients are also paid
monthly payments equivalent to the passenger’s
salary until their cases are settled.

“we are outraged with the unethical practices of
Steve Marks from the Podhurst Orseck law firm
in Kenya. We will file complaints with the Bar of
Florida and will seek punishment from the local
Kenyan authorities.” Ms. Mercy Wambua added
that “these are very serious violations of the law
and ethics rules that could cause for these
lawyers to be disbarred and be criminally
charged,” said Mercy Wambua, the Chief
Executive Officer of the Law Society Of Kenya.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 13 of 29 PagelD #:3285

From Yadiismanto.

Which country has that law were you can decline the rights of its mother, meanwhile the mother is
declaring she is capable to rise her own children?

 

 

Yadiismanto 610

Wa'alaikum salam..

Apakah bisa seorang saudara
bisa memiliki hak asuh
sementara ibu ksndungnya
masih ada?

Hukum negara mana dan aturan
mana yang bisa mfmbatalkan
hak asuh seorzng ibu,sementara
ibu kandungnya masih
mrnyatakan siap dan mzmpu
mdnjadi pengasuh anak? nya

 
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 14 of 29 PagelD #:3286

From Ratu Ageng 610

| personally as a woman and a mother support you Nia to fight for your rights and your orphan children.
May God be with us all the time and specially for the mothers that are fighting for the rights of their
orphan children. Amen.

Ratu Ageng610

Nia(Bunda Kanza) 610
Assalamualaikum

Bapak-bapak dan ibu-ibu yang dim...

Saya pribadi dan seorang wanita
Dan seorang ibu mendukung bu
nia utk memperjuangkan hak2
anak2 yatim nya,, insyaallah

s Allah slalu bersama kita semua
ge terkhusus para seorang ibu yg

* berjuang demi anak2 yatim,
aamien yra

 

Lo © ketik p pesan

 
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 15 of 29 PagelD #:3287

From Liana

Greetings! May peace be upon you. Fight for your rights. Fight for Nia and for her Children.

From Latif Nurbana

| agree Miss Nia. Fight for your rights.

From Eveena Wijaya

Peace be upon you. Be strong Nia. Fight for your rights as a mother and for your childred. Ours best
prayers are with you.

ae

Bu Liana 610

Nia(Bunda Kanza) 610
Assalamualaikum

  
   
    
   
 
  
   
  
 
  

  

eee anihy

EOE eeT kakak, ANI CE, Abd,

LS

 

Bapak-bapak dan ibu-ibu yang dim
-Wallaikumsalam... perjuangkan
trus hak untuk ibu Nia dan
| anak-anak

ecm ‘wenn 108 7
. Latief Nurbana610

Setuju mbak Nia, selamat
berjuang (I.

   

Eveena Wijaya 610

Nia(Bunda Kanza) 610
Assalamualaikum

Bapak-bapak dan ibu-ibu yang dim...

walikumslaam semangat

ya bu nia....selamat
berjuang...perjuangkan trs hak
ibu serta anak ibu nia.. oe

terbaik untuk ibu nia ras

SEE Be
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 16 of 29 PagelD #:3288

From Irianto Surip

| personally pray for you, may your path to fight for
you and your childrens rights be blessed by God.
Amin

 

Saya pribadi turut mendoakan,
semoga perjuangan ibu untuk
memperjuangkan hak anak
_ yatim mendapatkan ridho dari
__ Allah SWT,, aamiin ya rabbal
4 alamiiin,,

    
  
 
   
  
   
  
  

From Rudi

l agree, we have to fight for Nia and her children
rights.

 
    
   
  

| Setuju...hrs perjuangkan untuk
mendapatkan hak2nya ibu nia
dan anak2 8

ae

From Anton

Wish you well.

Anton?? 610

Setuju Bu NIA @Nia(Bunda From Tayeb
Kanza) 610 .Selamat Berjuang

Go forward never back down.

 
     
 

Tayeb 610

Majuutuuuuu trs pantan Lo
mundur

From Derma

  

l agree, fight for your right Nia

Derma Wanriana610

Setuju bu Nia..perjuangkan hak
ibu
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 17 of 29 PagelD #:3289

PSOne y From Engki
nanto sedang mengetik... | agree, Nia is the rightful fei,

 

  
  
      
     
   

    

4 From Tayeb
Nia(Bunda Kanza) 610 cited, Fe ,
& Letter families and Sein Thumbs up.
__| affidavit.pdf (7 halaman)
_ Setujua Mbak Nia..Mbak Nia ahli
_waris Utama From Lita
| 2 eS:
1 Ta b 610 ARN i personally as a female and a mother support
| aye you Nia fighting for your rights and your
Anda orphan children. May god bless us all and

Setujua Mbak Nia..Mbak Nia ahli
waris Utama

especially for the mothers that are fighting for
their rights, Amin

Lita 610
Saya pribadi dan seorang wanita
Dan seorang ibu mendukung bu
nia utk memperjuangkan hak2
f) anak2 yatim nya,, insyaallah

f) Allah slalu bersama kita semua
F terkhusus para seorang ibu yg
berjuang demi anak2 yatim,,
aamien yra 19.05

  
       
   
   
   
      

ae eo

Ketik pesan

eS alee ose
Yadiismanto 610

Waalaikum salam..

Apakah bisa seorang saudara
bisa memiliki hak asuh
sementara ibu ksndungnya
masih ada?

Hukum negara mana dan aturan
mana yang bisa mfmbatalkan
hak asuh seorzng ibu,sementara
ibu kandungnya masih
mrnyatakan siap dan mzmpu
mdnjadi pengasuh anak? nya

19.06 =

tote mor ay

   
   
  
  

Maulana Usman610

Saya sbg keluarga korban jt
610 setuju dg bu nia dan simt

berjuang bu: «
Maju terus. 19.07

    
   
   
  
  

(A LE SE AOI AS PABA

  

Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 18 of 29 PagelD #:3290

Wi) From Yadi Ismanto

| May peace be upon you. Is there a

possibility a sibling can get custody
while the mother is still around?

Which country has that law were you
can decline the rights of its mother,

&| meanwhile the mother is declaring she
ij is capable to rise her own children.

From Maulana Usman

| as one of the family Victims Jt610
agree to you Nia and wish you well in
fighting your rights.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 19 of 29 PagelD #:3291

Tee eal sae ~ From Yani
Yani 610
_ May peace be upon you, may God
Anton?? 610 ease Ms Fahrida Kurniawati and the

- children to fight for their rights and
as the rightful heirs of Mr. Harvino
~ and continue life and the future of

. Nia’s Children. May you rise your
children with love and devotion so
your children will grow up and pray
_ for their mother as well.

Assalamualaikum

Bapak-bapak dan ibu-ibu yang dim...

Wa’alaikumussalam ..
Semoga Allah mudahkan bu
_Fahrida Kurniawati dan anak2
dalam berjuang mendapatkan
haknya sebagai ahli waris
Bapak Harvino rahimahullah dan
melanjutkan kehidupan untuk
masa depan anak2 bu Nia.
Smoga Anak2 bu Nia dibawah
bimbingan dan kasih sayang bu
Nia dapat menjadi anak2 yang
sholih dan sholiha yang selalu
mendoakan kedua orangtuanya

Saya percaya dan sangat
percaya bahwa ibu kandung
menginginkan yang terbaik untuk

anak2nyatgts G G om soa
ee ee

) | believe and very sure that all
| mothers wants the best for their
children.

 
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 20 of 29 PagelD #:3292

@ © JT-610 ti : From DW +62 81519892924

189/angga/kakak, ANIC E, Abd... May peace be upon you.

We and our whole family support you
fully for Ms. Nia and her children. May

Nia(Bunda Kanza) 610 a God ease your path Ms. Nia.
Assalamualaikum

 

Bapak-bapak dan ibu-ibu yang dim...

 

walaikum salam..

   
   
 

_ kami dan keluarga mendukung \
penuh Ibu Nia dan anak anak
‘bu. semoga Allah selalu

 

From Abdul

   
  
   

HT | personally and my family support you
and your rights and your children rights.

Aol 610

| walaikum salam.
_ kami dan keluarga mendukung pe...

Saya pribadi dan keluarga.
mendukung apa yg menjadi hak
ibu Nia. dan juga anak alm. 20.50
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 21 of 29 PagelD #:3293

From Dewi

 

As a mother | fell the same way as
you. | support and prey that this
matter that you are facing resolves
as soon as possible and get the best
solution and fight for life to have a
better future for you and your
children because we as mother and
wife have the rights to live happy in
the right path. As a replacement of
our love one’s he has inherited us
with something to make us happy

| and our children.

a Se Mowe reli es
189/angga/kakak, ANIC E, Abd...

Dewi 610

Nia(Bunda Kanza) 610

Assalamualaikum

Bapak-bapak dan ibu-ibu yang dim...

Sebagai seorang ibu yang
merasakan hal yang sama

_dgn ibu,saya mendukung dan
mendoakan agar persoalan yang

_ibu hadapi segera selesai dan

. mendapat solusi terbaik dan
akan berjuang utk hidup yang j
lebih baik bersama anak2 ibu nia |

, ¢ Karena kita jg sebagai ibu dan |

istri berhak untuk bahagia dan
menikmati hidup asalkan di jalur
yang benar.sbg ganti dari orang
yg kita sayang dan cintai,beliau
sdh mewariskan sesuatu utk

kebahagiaan kita bersama anak2
i
we

m4
fiid

 
 

2 A

Zidane AhmatCrew610

Nia(Bunda Kanza) 610
Assalamualaikum

Bapak-bapak dan ibu-ibu yang dim...

Wa'alaikumsalam

Lanjutkan perjuangannya mbak
Nia, , saya mendukung petisi
ini.bahwa mbak Nia adalah
co-administrator yg sah.
Semoga hakim disana
mengabulkannya.

Aamiin ya Rabbal alamiin.. &%

fhaty,
a

~oumall

+62 858-8715-8595

Anda
Assalamuataikum

Bapak-bapak dan ibu-ibu yang dimuliakan Allah...

Wa’alaikumsalam...mbak nia, saya istri dr
salah satu korban Lion Air JT610. Saya
mendukung mbak nia utk terus maju
memperjuangkan hak hak mbak nia dan
anak- anak utk menuntut Boeing. Semoga
Alloh memberikan kekuatan dan kemudahan
untuk mbak nia...Amiin 17.05

M

 

Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 22 of 29 PagelD #:3294

Ha From Zidane Ahmat.

A\;| May peace be upon you.

Continue your fight Ms. Nia, | support this

Petition. That Ms. Nia is the rightful

administrator. May the judge grant our

Wa wishes. Amen.

From Sumiati

May peace be upon you. Ms Nia, | as
the wife of one of the victims of Lion Air
JT610. | support Ms. Nia to go forward
and Fight for you and your children’s
rights to sue Boeing. May Gad give you
strength and ease. Amen
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 23 of 29 PagelD #:3295

+62 812-9086-119 ~Hery Susanlo
° ‘ -. According to me just return to the law

Menurut sy kembalikan saja ke agama kita,
dalam Islam ahli waris utama adalah isteri,
anak2, orang tua dan nenek kakek, Sy
mendukung Bu Nia mendapatkan hak2 nya
dan utk anak2 yatim alm. Selamat berjuang.

+62.811-1595-007 007

Setuju Bu NIA @Niaty
khansa,rafa,khalif Selamat Berjuang

Deere

 

45;

 

From Heru Susanto

of our Religion, In Islam the rightful
Heirs are the wife and Children, parents
and grandparents, | Support Ms. Nia to
get her right and her orphan Children.
Keep Fighting.

From 007 +62 8111595007

i Agree Ms. Nia, Keep fighting.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 24 of 29 PagelD #:3296

Bey eel ordeals)

 

HARI INI
@ Pesan yang dikirim ke chat ini dan panggilan kini
diarnankan dengan enkrips? end-to-end. Ketuk untuk info

 

selengkapnya

Saya adalah seorang istri dari korban

JT 610 dan mempunyai 4 anak. Saya

sangat sedih dan prihatin dg yang dialami
Ibu Nia ...mungkin bagi keluarga besar
almarhum Harvino, ibu dianggap tdk memiliki
hubungan darah dg mereka shg yang mereka
lakukan hanya memikirkan keponakannya yg
memang ada hub darah dg mereka. Mungkin
mereka lupa bahwa anak2 ibu tdk hanya
berdarah almarhum Bp.Harvino ttp juga
berdarah Ibu Nia.

Saya sangat mendukung Ibu Nia untuk
menjadi administrator dan saya yakin
seorang Ibu akan memperjuangkan hidupnya
untuk anaknya.

Doa saya semoga Ibu berhasil dan anak2
tumbuh menjadi sholih sholihah. Aamiiin

Aamiin Ya Allah.. ys ..

Jazakillahu khair bu.) 4... |

From +62 81316947616

las a wife of one of the victims of Jt610
and has 4 Children. | so sorry and
condolences of what you are going
through. Maybe in the family of Havino
you are not blood related with them so all
they are thinking of is their nephew and
niece that has blood related. Maybe they
forgot that not only the children are blood
related to Harvino but also to you.

| fully support you Ms. Nia to be the
Administrator and I’m confident that a
mother will fight for the lives of their
children.

Best prays for you may you succeed and
your children grow up being kind. amin
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 25 of 29 PagelD #:3297

| support you 100% for you to fight

: oo ag the administrator for you
HARHNE = “children, There is no better option

a for the children to be with there
oo mother. | prey for you and your

Saya mendukung 100% perjuanganibuNia Children to give Ease from God.
sbg administrator bagi anak2 kandungnya.. =

tidak ada yg lebih baik bagi anak2 selain

dari ibu kandungnya sendifi.... teriring doa

semoga perjuangan ibu dan anak? diberi

kemudahan oleh Allah swt, aamiin yra $G$

 

M000

bys Na oy

K Gly Paes :

te RED be be eed t A
: : : :

 

+62 8787140-2600 Neus Mara a
Selamat berjuang utk Bu Nia sebagaiistri =

dan ibu dari Anak2 Yatim Bu Nia berhakutk
mendapatkan haknya, 1530

From Neuis Marfuah

Wish you well Ms. Nia as a wife and a
mother of your orphan Children and
hopefully get your rights.
Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 26 of 29 PagelD #:3298

HARINI May peace be upon you.
| as one of the family victims of Jt610. Hereby
Wa'alaikumussalaam warohmatullaahi support Ms. Fahrida Kurniawati as the wife of
wabarokaatuh.... the Co-Pilot Mr. Harvino to fight for her rights
Saya adalah salah satu keluarga korban jt as the rightful heir and her 3 children that are
610... mendukung ibu FAHRIDA KURNIAWAT| still minors. And also Ms. Nia is capable to

SSicepsd aGheoee . . raise and teach her children from Harvino.
sebagai istri dari alm co vilot bapak Harvino

untuk memperjuangkan hak2nya sebagai ahli
waris utama dan 3 orang anaknya yg masih
kecil2 . Serta ibu Nia masih sangat sanggup
untuk mengurus dan mendidik anak2 dari
alm suaminya.

Selamat berjuang Ibu Fahrida Kurniawati.
Saya berDoa untuk kebaikan ibu dan anak2.

; i aS Me

Jazakillahu khairbug Yo Sumit.
Greeting. Ms. Nia | Sumiati wife of

Diseased Moh. Fadillah one the victims in Lion
Air JT610. Hereby support you to go forward
and fight for your rights an children to sue
boeing. May God give you strength and ease for
Ms. Nia. Amin

 

HART INI

a Pesan yang dikirim ke chat ini dan panggilan kini
diamankan dengan enkripsi end-to-end. Ketuk untuk info
selengkapnya.

Assalamualaikum...mbak nia, saya sumiati
istri dr Alm. Moh. Fadillah salah satu korban
Lion Air JT610. Saya mendukung mbak
nia utk terus maju memperjuangkan hak
hak mbak nia dan anak- anak utk menuntut
Boeing. Semoga Alloh memberikan kekuatan
dan kemudahan untuk mbak nia...Amiin

16.37

Aamiin...Ya Allah... ya 49

Jazakillahu khair bu..@8
+62 813-6617-9336 “Raine & Aduc
Anda

Assalamualaikum

Bapak-bapak dan ibu-ibu yang dimuliakan Allah...

 

Saya pribadi dan seorang wanita Dan
seorang iou mendukung bu nia utk
memperjuangkan hak2 anak2 yatim nya,
insyaallah Allah slalu bersama kita semua
terkhusus para seorang ibu yg berjuang demi
anak2 yatim,, aamien yra

os

 

Anda

Assalamualaikum

Bapak-bapak dan ibu-ibu yang dimuliakan Allah ...

Sebagai seorang ibu yang merasakan

hal yang sama dengan mba nia, saya
mendukung dan mendoakan agar persoalan
yang mba nia hadapi dapat segera selesai
dan mendapat solusi terbaik yang sudah
jelas ketetapannya dengan aturan agama
dan negara..

tetap terus berjuang untuk memperjuangkan
hak anak-anak yang sangat membutuhkan

mba nia untuk masa depan anak anak ,

Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 27 of 29 PagelD #:3299

From Ratna Abud.

| personally and as a woman and a
mother support Ms. Nia to fight for
her and her orphan children’s rights.

May god be with us and especially
for the mothers that are fighting for
their orphan Children. Amin

From Windy Marliandini Putri.

| as a mother can feel the same thing
as Ms. Nia is going through, | support
and Pray so that this matter can be
resolved as quick as possible and then
best solution according to Islamic and
state law.

Please keep fighting for you and your
children’s rights, where the children
need you for their future.
 

 

a) eden nz ley %
Diaz Kakanya, Garima Jt610 istri, Keni Me. -

 

Mu yang dinnuliakan Allah .

Wa'alaikumussalaam wa rahmatullaahi
wabarakatuh. Mbak Nia, kami mendukung
upaya Mbak Nia untuk mencari keadilan
untuk pemenuhan hak2 anak2 yatim dan
Mbak Nia sebagai istri sah Almarhum Capt.
Harvino yang berkewajiban membesarkan
dan merawat anak? Almarhum. Semoga
Allah mudahkan semua urusan dan Allah
berikan kesabaran kepada Mbak Nia dan
anak-anak. Semoga anak-anak tumbuh sehat
sempurna Sholeh sholehah menjadi penyejuk
mata dan pengalir pahala jariyah untuk
kedua orang tuanya. Aamiin Yaa Rabbal

‘Alamiin. @ 3-3

a AUER n err ei

Diaz Kakanya, Garima Jt610 istri, Keni Me.

 

 

Bapak-bapak dan ibu-ibu yang dimuliakan Allah...

Waalaikumsalam....
Semoga usaha dan perjuangan Bu Nia di
mudahkan....Aamiin

Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 28 of 29 PagelD #:3300

From Hidayati Husna.

May peace be upon you. Ms Nia, we support
you to find justice and for you and your
orphan children rights. Ms. Nia as the wife of
Diseased Captain Harvino you have an
obligation to raise the children of the
diseased. May god eases all your matters
and gives you patients for you and your
children. | hope you children grow up to be
nice and grateful and to be kind to their
parents. Amin

From Desi

Greeting. May your will and courage be at
ease. Amin
‘

Case: 1:18-cv-07686 Document #: 292 Filed: 12/20/19 Page 29 of 29 PagelD #:3301

Forwarded * keep your spirits up Ms. Nia me personally
semangat bu @Nia Dsd Hervino Copilot =. taking about lost ones. Better if the children
Jt610 Klu pribadi sy jika bicara °* Jose their father rather than their mother.
kehilangan.. lebih baik anak anak Only god know the reason !’m saying this. But

kehilangan bapak kandung drpd ae if . ape
. lve th
kehilangan ibu kandung.. Cukup Tuhan if there s a way to reso ve this matter please
resolve it, if there isn’t a way to resolve then

yg tau alasan knp sy bicara sptini..ttp © . .

jika msh bisa mufakat Ibh baik di oe fight for you and your children rights.
mufakat.. jika tidak bisa ya ods

perjuangkaniah anak anak beserta hak

hak mereka..

Forvardod

POR RRGNE . : “ That is fully your rights. Keep your spirits up
itu hak mutlak mbak nia tetap semangat Ms. Nia, God Knows all.

Allah maha tau mbak Sane Sed &

 

~ Forvarded
Saya pribadi dan keluarga. sangat
mendukung apa yg menjadi hak waris
dan hak mutlak . untuk mbak nia dan
juga anak2 alm. percayalah Allah swt.
akan memberikan yg terbaik untuk mbah
Nia.

Me personally and my family supports what
should be the rights for Ms. Nia and her
orphan children. Believe in God he will give
you the best.

  
